Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on June 17,2020 for application number 16/954,992. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and Claims.
3.	Claims 1-8 are presented for examination.
Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-241896, filed on December 18, 2017.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on June 17, 2020, August 18, 2021 and March 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMADA(Machine translation of JPH 03200007 A)(hereinafter Shimada).
Regarding claim 1, Shimada discloses a distance measurement camera [See Figs. 1-4 regarding stereoscopic measuring instrument comprising image pickup devices], comprising: 
a first optical system for collecting light from a subject to form a first subject image[See Figs. 1-3 and page 2 last paragraph-page 3 first paragraph regarding In the figure, 101 is an image pickup device on the left side, 102 is an image pickup device on the right side, 103 is a screen conversion processing unit, 104 is a processing unit, 105 is a parameter storage unit of an observation system, and 106 is a depth information extraction unit. .. The image pickup apparatus 101 and the image pickup apparatus 102 are arranged side by side so that the optical axes of both lenses are parallel to each other, and simultaneously capture the same subject (scene). In this case, the image pickup apparatus 101,102 has different focal lengths of the lenses used. Then, the image pickup apparatus 101,102 outputs a screen on which the subject image is imprinted...]; 
a second optical system for collecting the light from the subject to form a second subject image[See Figs. 1-3 and page 2 last paragraph-page 3 first paragraph regarding In the figure, 101 is an image pickup device on the left side, 102 is an image pickup device on the right side, 103 is a screen conversion processing unit, 104 is a processing unit, 105 is a parameter storage unit of an observation system, and 106 is a depth information extraction unit. .. The image pickup apparatus 101 and the image pickup apparatus 102 are arranged side by side so that the optical axes of both lenses are parallel to each other, and simultaneously capture the same subject (scene). In this case, the image pickup apparatus 101,102 has different focal lengths of the lenses used. Then, the image pickup apparatus 101, 102 outputs a screen on which the subject image is imprinted...( A second different image of the subject(scene) is formed from image pickup apparatus 102)]; 
an imaging part for imaging the first subject image formed by the first optical system and the second subject image formed by the second optical system[See Figs. 1-3 and page 2 last paragraph-page 3 first paragraph regarding The image pickup apparatus 101 and the image pickup apparatus 102 are arranged side by side so that the optical axes of both lenses are parallel to each other, and simultaneously capture the same subject (scene). In this case, the image pickup apparatus 101, 102 has different focal lengths of the lenses used. Then, the image pickup apparatus 101,102 outputs a screen on which the subject image is imprinted. The screen captured by the image pickup apparatus 101 is used as a screen, and this screen is output to the screen conversion processing unit 103. The screen captured by the image pickup apparatus 102 is referred to as a screen R, and this screen R is output to the processing unit 104 for correspondence.]; and 
a distance calculating part for calculating a distance to the subject based on the first subject image and the second subject image imaged by the imaging part[See Figs. 1-3 and page 2 last paragraph-page 3 first paragraph regarding 106 is a depth information extraction unit…The corresponding processing unit 104 is the same in real space in each pixel on the two screens, the screen L' output from the screen conversion processing unit 103 and the screen R to be output from the image pickup device 102 on the right side. Is associated, and the coordinate values of each pixel on the associated screen L' and on the screen R  are output to the depth information extraction unit 106. Correspondence between two screens can be processed by the processing unit 104...] , 
[See Figs. 1-3 and page 2 last paragraph-page 3 first paragraph regarding Further, the focal lengths of the lenses in the image pickup apparatus 101, 102 are fL and fR (fL <f,), respectively. The screen conversion processing unit 103 performs screen conversion processing on the screen output from the image pickup device 101 to enlarge or reduce the f, / fL, which is the ratio of the focal lengths of the lenses of the image pickup device 101, 102, as a magnification. The screen L' that has been screen-converted is output to the processing unit 104. As the screen conversion processing method for enlarging or reducing the screen, the enlargement / reduction method used for intelligent copying with an editing function, for example, the SPC method, the logical sum method, the projection method, the 9-division method, and the high-speed projection method. Etc., each method can be adopted…Also, in page 3 second paragraph regarding Further, in the screen conversion processing unit 103, the screen output from the image pickup device 101 on the right side is subjected to screen conversion processing with fR / fL, which is the ratio of the focal lengths of the lenses in the left and right image pickup devices, as a magnification. , The screen R is established between (UL, VL) on the screen and the coordinate values (U',, V'L) on the screen L' after image conversion at that point. Substituting equation (6) into equation (5) yields. The depth information of the point P can be obtained from the equation (7). That is, the depth information extraction unit 106 has the coordinate values of each pixel on the screen L' and the screen R associated with the correspondence shown in FIG. 1 being the same in the real space output from the processing unit 104.].  
Regarding claim 2,  Shimada discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Shimada discloses  wherein the first optical system and the second optical system are configured so that a focal length of the first [See Figs. 1-3 and page 2 last paragraph-page 3 first paragraph regarding In this case, the image pickup apparatus 101,102 has different focal lengths of the lenses used…Further, the focal lengths of the lenses in the image pickup apparatus 101, 102 are fL and fR (fL <f,), respectively. The screen conversion processing unit 103 performs screen conversion processing on the screen output from the image pickup device 101 to enlarge or reduce the f, / fL, which is the ratio of the focal lengths of the lenses of the image pickup device 101, 102, as a magnification. Also, in page 3 second paragraph regarding in the screen conversion processing unit 103, the screen output from the image pickup device 101 on the right side is subjected to screen conversion processing with fR / fL, which is the ratio of the focal lengths of the lenses in the left and right image pickup devices, as a magnification. , The screen R is established between (UL, VL) on the screen and the coordinate values (U',, V'L) on the screen L' after image conversion at that point. Substituting equation (6) into equation (5) yields. The depth information of the point P can be obtained from the equation (7). That is, the depth information extraction unit 106 has the coordinate values of each pixel on the screen L' and the screen R associated with the correspondence shown in FIG. 1 being the same in the real space output from the processing unit 104.].  
Regarding claim 5, Shimada discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Shimada discloses further comprising an association information storage part storing association information for associating the image magnification ratio between the magnification of the first subject image and the magnification of the second subject image with the distance to the subject[See Figs. 1-3 and page 2 last paragraph-page 3 third paragraph regarding In the figure, 101 is an image pickup device on the left side, 102 is an image pickup device on the right side, 103 is a screen conversion processing unit, 104 is a processing unit, 105 is a parameter storage unit of an observation system, and 106 is a depth information extraction unit... The corresponding processing unit 104 is the same in real space in each pixel on the two screens, the screen L' output from the screen conversion processing unit 103 and the screen R to be output from the image pickup device 102 on the right side. Is associated, and the coordinate values of each pixel on the associated screen L' and on the screen R are output to the depth information extraction unit 106. Correspondence between two screens can be processed by the processing unit 104…Further, the correspondence includes the coordinate values (horse, R8) on the screen R of each point P in the real space among the coordinate values output from the processing unit 104, and the parameters of the observation system output from the parameter storage unit 105…], wherein the distance calculating part calculates the distance to the subject based on the image magnification ratio between the magnification of the first subject image and the magnification of the second subject image and the association information in the association information storage part [See Figs. 1-3 and page 2 last paragraph-page 3 third paragraph regarding the stored fL, fR, and ZRL values are output to the depth information extraction unit 106. The depth information extraction unit 106 is an observation system output from the parameter storage unit 105 of the U-side thread and the coordinate values on the screen L' and the screen R at the points where the correspondence is the same in the real space output from the processing unit 104.. Extract depth information from parameters. (That is, depth information is extracted from the magnification ratio parameters)].
Regarding claim 7, Shimada discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Shimada discloses wherein the imaging part contains a first image sensor for imaging the first subject image and a second image sensor for imaging the second subject image [See Figs. 1-3 and page 2 last paragraph-page 3 first paragraph regarding The image pickup apparatus 101 and the image pickup apparatus 102 are arranged side by side so that the optical axes of both lenses are parallel to each other, and simultaneously capture the same subject (scene). In this case, the image pickup apparatus 101, 102 has different focal lengths of the lenses used. Then, the image pickup apparatus 101,102 outputs a screen on which the subject image is imprinted. The screen captured by the image pickup apparatus 101 is used as a screen, and this screen is output to the screen conversion processing unit 103. The screen captured by the image pickup apparatus 102 is referred to as a screen R, and this screen R is output to the processing unit 104 for correspondence.].  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMADA(Machine translation of JPH 03200007 A)(hereinafter Shimada) in view of Bechtel(US 2018/0077404 A1)(hereinafter Bechtel).
 	Regarding claim 4, Shimada discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Shimada does not explicitly disclose wherein a difference in a depth direction exists between a front principal point of the first optical system and a front principal point of the second optical system, and thereby a change of the magnification of the first subject image according to the distance to the subject is different from a change of the magnification of the second subject image according to the distance to the subject.  
However, Bechtel teaches wherein a difference in a depth direction exists between a front principal point of the first optical system and a front principal point of the second optical system, and thereby a change of the magnification of the first subject image according to the distance to the subject is different from a change of the magnification of the second subject image according to the distance to the subject [See Fig. 1 and par. 0062, 0122-0130 regarding An overlap of the depth of field ranges facilitates the fact that all objects within an enlarged range can be sharply captured by at least one of the observer and thus be perceived as sharply imaged by the observer. Said enlarged range comprises in particular a union of both depth of field ranges. Further on, a first depth of field range 73 of the arrangement comprising the first image sensor 30 and the first lens 50, as shown in FIG. 1, is the minimum range of the object space within which lie all points whose images generated by the first lens 50 in the light-sensitive layer 32 of the first image sensor 30 are not larger than a light-sensitive cell 31 of the first image sensor 30. The first depth of field range 73 extends from a far limit or a distal edge 74 to a near limit or a proximal edge 75. In the example illustrated, the first area 70 and the edges 74, 75 of the first depth of field range 73 are in each case planar or substantially planar and parallel to the principal planes 52, 54 of the first lens 50 and to the plane 33 in which the light-sensitive layer 32 of the first image sensor 30 lies. The depth t1 of the first depth of field range 73 is dependent on the size of the individual light-sensitive cells 31 of the first image sensor 30 and on properties (in particular the size of the aperture stop) of the first lens 50. A second depth of field range 83 of the arrangement comprising the second image sensor 40 and the second lens 60, as shown in FIG. 1, is the minimum range of the object space within which lie all points whose images generated by the second lens 60 in the light-sensitive layer 42 of the second image sensor 40 are not larger than a light-sensitive cell 41 of the second image sensor 40. The second depth of field range 83 extends from a far limit or a distal edge 84 to a near limit or a proximal edge 85. In the example illustrated, the second area 80 and the edges 84, 85 of the second depth of field range 83 are in each case planar or substantially planar and parallel to the principal planes 62, 64 of the second lens 60 and to the plane 43 in which the light-sensitive layer 42 of the second image sensor 40 lies. The depth t2 of the second depth of field range 83 is dependent on the size of the individual light-sensitive cells 41 of the second image sensor 40 and on properties (in particular the size of the aperture stop) of the second lens 60.(As shown in Fig. 1, the front principal point 75 corresponding to a first image sensor system and the front principal point 85 corresponding to a second image sensor system  have a corresponding difference in a depth direction. The different depth of field ranges resulting from the principal planes of the lenses forming both image sensors yield different magnifications of the images in accordance to the distance of the subject to each image sensor)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shimada with Bechtel teachings by including “wherein a difference in a depth direction exists between a front principal point of the first optical system and a front principal point of the second optical system, and thereby a change of the magnification of the first subject image according to the distance to the subject is different from a change of the magnification of the second subject image according to the distance to the subject” because this combination has the benefit of providing a different in depth direction between the principal points of the image sensor system to allow for different changes in magnification of the subject images.
Regarding claim 8, Shimada discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Shimada does not explicitly disclose wherein the imaging part is a single image sensor for imaging both of the first subject image and the second subject image.   
	However, Bechtel teaches wherein the imaging part is a single image sensor for imaging both of the first subject image and the second subject image [See Fig. 1 and par. 0119 regarding In FIG. 1, the image sensors 30, 40 are indicated as components which are separate and spaced apart from one another. Alternatively, and in a departure from the illustration in FIG. 1, both image sensors 30, 40 may be realized in a single common component, for example as two different (and in particular spatially spaced-apart) regions of a continuous light-sensitive layer of a semiconductor component.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shimada with Bechtel teachings by including “wherein the imaging part is a single image sensor for imaging both of the first subject image and the second subject image” because this combination has the benefit of providing alternate configuration or structure for an imaging system for measuring depth or distance.

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SHIMADA(Machine translation of JPH 03200007 A)(hereinafter Shimada) in view of Ono(Machine translation of JP 2001141422 A)(hereinafter Ono).
Regarding claim 6, Shimada discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Shimada does not explicitly disclose wherein the distance calculating part calculates a ratio between a size of the first subject image and a size of the second subject image as the image magnification ratio between the magnification of the first subject image and the magnification of the second subject image.  
However, Ono teaches wherein the distance calculating part calculates a ratio between a size of the first subject image and a size of the second subject image as the image magnification ratio between the magnification of the first subject image and the magnification of the second subject image[See par. 0009-0011, 0062-0071 regarding a size ratio detection unit that detects the ratio of the size of the image of a specific area of the subject in a plurality of parallax images, and a depth calculation unit that calculates the depth value of the specific area of the subject based on the size ratio. Further, on par. 0066-0071, when the size ratio of the image is detected by (4) and (5), the depth value of the subject can be calculated from the azimuth angle θ of the subject and the distance between viewpoints 2d.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shimada with Ono teachings by including “wherein the distance calculating part calculates a ratio between a size of the first subject image and a size of the second subject image as the image magnification ratio between the magnification of the first subject image and the magnification of the second subject image” because this combination has the benefit of providing a method to calculate depth values at specific areas of the subject being imaged based on size ratio and position shift.

Allowable Subject Matter
12.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Ana Picon-Feliciano/Examiner, Art Unit 2482          


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482